Abatement Order filed, December 13, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00769-CR
                                 ____________

                   CURTIS JAMES PRITCHARD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 8
                            Harris County, Texas
                       Trial Court Cause No. 1804094


                           ABATEMENT ORDER

      This is an appeal from a conviction for assault on a family member after a
jury trial. On July 17, 2012, appellant was sentenced to one year in the Harris
County Jail. Appellant filed a timely notice of appeal, and the trial court appointed
counsel to represent appellant on appeal. The reporter’s record in this case was due
September 17, 2012, 2012. See Tex. R. App. P. 35.1. The record was not filed,
and no request for an extension of time to file the record was filed. On September
20, 2012, this court ordered the official court reporter, Sondra Humphrey, to file
the record within 30 days. When the court reporter failed to file the record as
ordered, this court ordered the court reporter to file the record within 30 days, and
instructed the court reporter that if the record was not filed, the court would order
the trial court to conduct a hearing to determine the reason for failure to file the
record. The record has not been filed with the court, and Sondra Humphrey has not
filed a response to this court’s orders. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). Because the reporter’s record has not been filed timely as ordered, we
issue the following order.

      We direct the judge of the County Criminal Court at Law No. 8 to
conduct a hearing at which the court reporter, appellant’s counsel, and counsel for
the State shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court on or before January 14, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will

                                          2
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM




                                           3